SOMEEYILLE, J.
Under the rule announced in Bell v. The State, 75 Ala. 25, this court has no jurisdiction and must therefore decline to review the finding of the County Court of Wilcox county upon the testimony set out in the record. See also Calloway v. The State, 75 Ala. 56; Acts, 1880-81, p. 295.
The indictment is for selling intoxicating liquor in violation of a prohibitory liquor law, approved December 12, 1882, and made applicable to the county of Wilcox. — Acts 1882-83, pp. 254-255.
The court, in our judgment, erred in excluding the state*11ments of the several witnesses, who testified as to the effect upon themselves of the beverage for the sale of which the State had elected to prosecute the defendant. The question for decision was the intoxicating quality of this fluid or beverage, which contained cherries, and was sold in bottles by the defendant. A witness for the State had testified that its effect upon himself and another person had been similar to that ordinarily produced by whisky. It was competent to show by others that its effect on them, when drank in appreciable quantities, was not intoxicating. The most available mode of testing the nature and properties of a fluid or drug, next to that of chemical analysis, is by its effects on the human system. That a liquor when taken in certain quantities intoxicated or failed to intoxicate the person taking it, is as competent to prove or disprove its intoxicating qualities, as it would be to prove the poisonous nature of a drug by the effect following its administration. Negative testimony of this kind may often be very weak and inconclusive, because of the comparison involved in determining the relative facility with which different persons may or may not become intoxicated or drunk. But we can not say what would have been the effect of this evidence upon the mind of the judge, who was substituted for the jury as the trier of the facts of the cause. We decide nothing more than the admissibility of this evidence, leaving to the County Court itself to decide what shall be its weight or credibility.
The judgment is reversed and the cause remanded.